                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     SHANNON O. MURPHY,                                CASE NO. 19-cv-00076-YGR
                                   7                  Plaintiff,
                                                                                           ORDER ADOPTING MAGISTRATE JUDGE’S
                                   8            vs.                                        REPORT AND RECOMMENDATION;
                                                                                           DISMISSING CASE WITHOUT PREJUDICE
                                   9     OFFICE OF THE U.S. SENATOR, KAMALA
                                         HARRIS,                                           Re: Dkt. No. 14
                                  10
                                                      Defendant.
                                  11

                                  12          The Court has reviewed Magistrate Judge Sallie Kim’s Report and Recommendation
Northern District of California
 United States District Court




                                  13   (Dkt. No. 14 (“Report”)) recommending dismissal of plaintiff’s amended complaint (Dkt. No.

                                  14   11), to which no party filed an objection. The Court has reviewed the Report carefully. The

                                  15   Court finds the Report correct, well-reasoned, and thorough, and ADOPTS it in every respect.

                                  16          Accordingly, and for the reasons set forth in the Report:

                                  17          1. the Report is ADOPTED;

                                  18          2. the action herein is DISMISSED WITHOUT PREJUDICE for failure to state a plausible

                                  19   claim on which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii).

                                  20          This Order terminates the case.

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: May 6, 2019
                                                                                               YVONNE GONZALEZ ROGERS
                                  24                                                      UNITED STATES DISTRICT COURT JUDGE
                                  25

                                  26

                                  27

                                  28
